Title: To John Adams from John Clark, 29 September 1798
From: Clark, John
To: Adams, John



Sir
Wilkes County Sepr. 29th. 1798

I do myself the honor to transmit you here with enclosed an Address from the Officers of the Division under my Command It is much Sullied and impaired by being Carried to & fro to the different Regimental Reviews was Cheerfully signed by all the Attending Officers except one & he only a Subaltern and I think I may say with truth that all Classes of C  with us throughout the division Accord with us in these Sentiments  heard but the one dissenting voice  All my tour in reviewing the Several regiments which compose the same / from which I have just returned / I have the honor to be / very respectfully / sir your mo, Ob, Hble, St

Jno. Clark Majr. Genl. Enclosure
                                                State of Georgia. Third Division of Militia,To John Adams, President of the United States.August. 1798
Permit us, Sir, the Officers of the Third Division of Georgia Militia, at this critical situation, and threatening state of our political safety; to express our warmest approbation, of the American Executive, and unalterable resolution, to support any measure, our Government may adopt to secure our National Honor and Independence.
“The intemperate zeal and violent attachment manifested by the Americans” to the French Government after the United States had taken a nutral ground, has already, we are of opinion, produced “severe repentance.”
It was one of the principles on which that short sighted Republic, founded a belief that the people of the United States were inimical to their own government.
It has been the cause of the presumption of the French Minister, Citizen Genet, to Commission, men in the heart of the United States, in the service of the French Republic, whilst we had declared ourselves a neutral power.
It was the cause of that execrable and insulting message sent by the president of the French Directory to the American People by Mr. Monroe, when he was recalled as Minister by the United States.
It has produced a succession of insolent and tyrannical conduct of the Directory, towards the United States, ever since we refused to violate a treaty with another nation to favor their’s.
In a contest which aroused the attention of the civilized world and agitated all europe, we admit the total impossibility of neutral feelings, of wishes and of hopes,—and had we  indulged the warmest glow of pleasure, and gratification at the french success; and the deepest sigh for her misfortunes in silence; our recent conflict, and former alliance would have excused, and Justified us: but we cannot help lamenting, that we did not endeavour to restrain the Strength of our emotions in favor of that nation. Public rejoicings, and festivals in honor of French triumphs rang throughout the Continent United States:—From these circumstances it might seem, the French nation, governed by unprincipled characters, and incapable of political perception, rashly concluded the Americans devoted to them; in opposition to their own Government and Interest.
It is now time they should be otherwise convinced; and it becomes a serious apprehension with us that the uniform cruelty and oppression of the French Government towards all nations that come within their power.—Her invasion on the innocent and harmless Swiss,—Her disregard of the Laws of nations; their barefaced attempts to influence American politics; their disregard of treaties; their depredations upon our defenceless commerce;—“their treatment of our Ministers of peace, and demands amounting to contribution;” and their thirst for conquest and dominion, and other circumstances happening in succession, has produced such a rapid alienation of the affections of the American people, that an opposite passion will in a short time succeed in every American breast, in an opposite equal extreme.
Whilst In viewing the acceptance of General Washington to the Command of the Army of the United States, we feel the most poignant emotions of pleasure and regret. Whilst we should feel the highest honor, gratification, and safety, even in the midst of danger, under his immediate command; we cannot help lamenting, with the Keenest sensibility, the anticipated necessity of his “leaving at this late period of life his peaceful abode.”
Suffer us to express our warmest thanks for the candor with which you have given your opinion, in your answer to the address of the young men in the city of Augusta, on the subject of the French Revolution.
Accept, Sir, our most Ardent wishes for your personal health and prosperity; and may you long live to enjoy the restoration of your Country’s lost tranquility.
And believe us to be, / with sentiments of the highest / respect, Your Mo Obt Servts.











Jno. Clark Majr. Genl.3rd. DivisionD. Meriwether B. Gnl. 1st. B. 3. DivisionW Stith junrJohn Carter WaltonAide Camps to Mjr Gl. ClarkeJn. Hamill Adjt. Warren Regt.William McClure Adjtnt.James Towler Ajt.George Christian adjt.M, Williamson Adjt210 other signatures
                            
                        
                    